Claimant appeals from a decision of the board which held that he was not an employee of the respondent employer at the time he was injured performing janitorial duties in respondent’s building. The decision could be affirmed on this record on the basis that an employer-employee relationship was not established; that respondent Sheran never authorized his part-time superintendent Hafner to hire claimant or anyone else in his building; that claimant was only hired to work at the East 94th Street building owned by Dr. Henry Smuckier (not Duff and Brown as stated in the board’s decision) and that any work claimant did in respondent’s building was gratuitous as a favor to Hafner, and not as a result of any agreement or contract of hire. Perhaps that is what the board meant in its decision but the inclusion of the *563statement “ there was a mutual arrangement between the superintendents of both premises to relieve each other from time to time without recompense to either.” which is completely without foundation in the record requires us to reverse and remit. Decision reversed and claim remitted, without costs. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.